DETAILED ACTION
	This action is responsive to applicant’s communication filed 11/01/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claim 6 is rejected under 35 U.S.C. 112(a).
Claims 1-20 are rejected under 35 U.S.C. 103.

Response to Arguments
	Applicant’s arguments regarding the prior art have been fully considered but are respectfully moot in view of the new grounds for rejection necessitated by the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 13-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hariharan (US 2007/0094372 A1) in view of Fernandez (US 2013/0117728 A1) and further in view of Erickson (US 2011/0239126 A1) and Sankaralingham (US 2016/0171417 A1).

Regarding Claim 1, Hariharan teaches a… computing system comprising: a memory; one or more input/output devices; and one or more processors coupled to the memory and the one or more input/output devices; wherein the one or more processors… configured to: (Figure 1 memory 206, processor 205, and I/O interface 210 and keyboard 202.)
…identify, based on the workflow, a leqacy user interface executinq on a leqacy computer system and a type of the leqacy user interface (“In response to receipt of the request for access to the legacy application 102 by network server 110 from remote compute 120, network server 110 in step 310 launches an instance of integration object 114 resident thereon. In step 315 network server 110, and, in particular, server identifies, from the identifier in the request, the particular legacy application 102 remote computer 120 wishes to access” Paragraph 0043. See Paragraphs 0037 and 0040, the integration object is a program containing a macro manager and a message constructor and is the method by which the network application communicates with the legacy application. The legacy application is therefore identified based on the launching of the integration object, which was loaded responsive to a request from the remote computer.)
the leqacy user interface beinq a text-based interface (“In a "console-based" legacy application, user interaction is possible by file inputs and outputs. This kind of legacy application includes, for example, UNIX and DOS based-applications. The input and output of console-based legacy applications are text based.” Paragraph 0035)
establish… connection (“server module 108 of application server 100 launches an instance of legacy application 102 in response to receiving the request from network server 110, which includes the identifier for legacy application 102. This launching of an instance of legacy application 102 causes the operating system of application server 100 to generate a unique process identifier (ID). Server module 108 responds to the request from network server 110 by sending the process ID of the instance of legacy application 102 to network server 110” Paragraph 0044. By launching an instance of the legacy application and sending the process ID, a connection is established between the network server and the application server hosting the legacy application.)
after establishing the… connection, receive a text-based message from the legacy user interface and the legacy computer system; (“a first screen of the legacy application may have some data populated on legacy application 102 at runtime, in passes the data to network server 110” Paragraph 0044. In addition to the process ID, data [a message] is also received from the legacy application. Since Paragraph 0035 indicates that legacy applications are text-based, the data would be a text-based message.)
in response to receiving the text-based message, determine a subprocess for responding to the text-based message based on the workflow; and perform one or more actions of the determined subprocess, (“in step 325, macro manager application 116 on network server 110 retrieves HTML code for a first form from its storage device, fills in the legacy application 102 data for the form, and sends this code with the filled in data to the browser executing on remote computer 120 for the browser to render as a form… in response to receiving the form data, a macro manager 116 of the integration object 114 on network server 110 identifies a macro corresponding to the form. Macro manager 116 provides services to integration object 114 for extracting the user-entered values, the input field tags for the respective values, and the dialog ID from the received form data” Paragraphs 0045, 0048. Code for a form corresponding to the message received from the legacy application is retrieved. A subprocess for presenting the form to a user, accepting input from the user, and extracting the user input as a message to send back to the legacy application is then executed. See Figure 3 steps 325 to 345.)
wherein the one or more actions comprise sending, to the legacy user interface and the legacy computer system, a text-based response to the legacy user interface and the legacy computer system (“The extracted values, process ID, and dialog ID are then passed to message constructor 118, which constructs a message containing the values for sending to launched integration object 114. FIG. 6 illustrates the component 
While Hariharan teaches macros for executing processes of the legacy application, Hariharan does not explicitly teach load… a workflow described according to a workflow structure, the workflow structure describing subprocesses of the workflow, routings between the subprocesses, and actions that make up the subprocesses and establishing a connection to the legacy user interface based on the workflow.
However, Fernandez, which is also directed to interfacing with legacy user interfaces, teaches load a workflow described according to a workflow structure, (“the SDE 202 is arranged to provide a flow specification program 203 and a code generation program 204. The flow specification program 203 is arranged to enable a user to specify a selected processing flow in the legacy application 107… the flow specification program 203 outputs a flow definition 205, which is input to the code generation program 204. The code generation program 204 is arranged to produce the code for the interface program 109” Paragraph 0053. An interfacing application between a modern 
the workflow structure describing subprocesses of the workflow, routings between the subprocesses, and actions that make up the subprocesses; (See Figure 4 and Paragraphs 0055-56, 0058, 0068-69: A workflow definition 205 is defined comprising a plurality of screens [subprocesses] of the legacy application and the transition methods [routings between the subprocesses] between these screens, including any actions such as inputs and outputs.)
Fernandez also teaches establish, based on the workflow and the type of the leqacy user interface, a… connection (“At step 602 the interfacing routine corresponding to the selected processing logic flow request by the web server application 106 is identified and processing moves to step 603. At step 603 communication with the legacy application 107 is initiated via the identified interfacing routine” Paragraph 0065. See Figure 6 steps 602-603. A particular interfacing routine (workflow) is identified and then a connection with the legacy user interface is established. See Paragraph 0072, which describes the standards used in establishing the communication with the legacy systems.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the text-based communication between a modern application and a legacy application taught by Hariharan by incorporating the method taught by Fernandez of loading a workflow that describes the sub-processes for interacting with a legacy application. Since both references are directed to interaction with legacy user interfaces, the combination would yield predictable results. The Fernandez would work in conjunction or in substitution with the integration object taught by Hariharan. Furthermore, Fernandez (Paragraphs 0025, 53, and 55) teaches that the flow can be graphically selected by a user, which would improve the ease of its customization. As further suggested by Fernandez (Paragraph 0004), since legacy systems sit at the core of a business computing system, it would be advantageous for a user to interact with the legacy system without risk of changing the system.  
Hariharan in view of Fernandez does not explicitly teach a portable computing device… wherein the one or more processors execute a workflow engine configured to: load a workflow document specifying the workflow… wherein the workflow document is a semi-structured document written according to a workflow grammar.
However, Erickson, which is directed to managing a workflow, teaches a portable computing device executing the workflow engine (“computer system 149 may be any of various types of devices, including… mobile device” Paragraph 0095. “processor 142 accesses memory system 141 via the use of interconnect 143 in order to launch, run, execute, interpret or otherwise perform the logic instructions of the session manager 140-1” Paragraph 0101. See Paragraphs 0018-19: the session manager access the workflow and loads the workflow to a shared memory. The workflow engine is therefore executed by the portable device.)
wherein the one or more processors execute a workflow engine configured to: (“A workflow engine is generally a software-based control system or process that manages workflows. Workflow engines are thus configured to process workflow events/nodes by accessing a sequence of activities, and this sequence can be defined Paragraph 0016. “the session manager accesses a data file that defines a workflow sequence to execute via a workflow engine” Paragraph 0061. “The session manager, when executed, uses a workflow engine that provides real-time execution of the set of nodes according to the workflow processing order defined in the workflow data file” Paragraph 0080.) 
load a workflow document specifying a workflow described according to a workflow structure, the workflow structure describing subprocesses of the workflow, routings between the subprocesses, and actions that make up the subprocesses (“the session manager can access a data file, such as an XML (Extensible Markup Language) that defines a sequence of processes to execute, or references a sequence of processes to execute. FIG. 4 shows a code snippet of an example definition data file, and will be discussed more below. Note that the sequence of nodes can include branches, if/then logic, etc. For example, Node 1 is processed by a workflow engine. Depending on data generated from processing Node 1, the workflow engine will then continue to either Node 2 or Node 3.” Paragraph 0048. See Figure 3, which provides an example workflow including nodes (subproccess), routings between the nodes, and actions that make up the nodes. Also see Paragraph 0051, which discusses graphically editing the workflow and Paragraphs 0061-62, which further describe loading a workflow document. See Figures 4-5, which shows examples of the workflow document.)
wherein the workflow document is a semi-structured document written according to a workflow grammar; (“the code snippet shown illustrates portions of an example data file for the example text messaging service to add. In line 402 the data file identifies a node name. Lines 407 then identify mappings to check or verify various features, such Using this data file, the workflow engine can identify what to send as inputs and what to retrieve as outputs. Lines 407 can be considered as mappings from one namespace to another namespace. Note that BPM refers to business process manager. The node data file of FIG. 5 and the workflow service file of FIG. 6 can include mappings or references between the two so that the workflow engine can identify what data to deliver and retrieve. The workflow service file can also include a list of actions to execute, such as by having a Java class to call to implement a particular notification service.” Paragraphs 0053-54. Also see Paragraphs 0013, 44, 48, and 61 and the snippets shown in Figures 4 and 5, which describe that the workflow, or sequence of steps, is defined in an XML file, which is a semi-structured document written according to a workflow grammar.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the processing of tasks between a text-based legacy user interface and a modern user interface taught by Hariharan and the use of workflows to interact with legacy applications taught by Fernandez by incorporating the workflow engine that loads a workflow document that specifies a workflow for executing a service as taught by Erickson. Erickson teaches multiple advantages of using XML files to define a workflow that is executed by a workflow engine. Of note, Erickson (Paragraphs 0013 and 0044) teaches “Defining the workflow as data decouples services from the control flow, supporting independent development of the services by 
Hariharan in view of Fernandez and Erickson do not explicitly teach establish, based on… the type of the legacy user interface, a Telnet connection between the workflow engine executing on the portable computing device and the legacy user interface on the legacy computer system; and receiving the text-based message after establishing the Telnet connection.
However, Sankaralingham, which is directed to managing enterprise systems on mobile electronic devices teaches establish, based on… the type of the legacy user interface, a Telnet connection between the workflow engine executing on the portable computing device and the legacy user interface on the legacy computer system; and receiving the text-based message after establishing the Telnet connection (“Depending on the operating system running on mobile electronic device, the terminal emulator application may include, but is not limited to, an iOS application or a Java application. mid-range computer, such as an IBM AS/400 or other enterprise systems, a mainframe computer, UNIX based server computer, a personal computer, a cloud computing system, a MAC, etc. The telnet or ssl or ssh or http or https connection 103 may be implemented via a network such as the internet or a local area network to provide bi-direction interactive text-oriented communication between device 101 and computer 104… The terminal emulator application may communicate code, data, and packets, among others, with the remote computer 104 via the transceiver” Paragraph 0077. See Figure 1 item 103 labeled “Native Telnet capability between iOS & Enterprise systems”, which is a direct Telnet connection between a mobile wearable device and a legacy application running on a remote computer 104. Also see Figure 8 and Paragraphs 0099-0101, which show an emulation of the legacy application (e.g. AS400) using the terminal emulator running on the mobile device. “In response to a user selecting a computer from list 101, the application causes device 101 to attempt to wirelessly establish a telnet or ssl or ssh or http or https connection with the selected computer” Paragraph 0099.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the processing of tasks between a text-based legacy user interface and a modern user interface using workflows taught by Hariharan in view of Fernandez and Erickson by implementing the workflow engine on a mobile device that establishes a Telnet connection between the mobile device and the legacy system as taught by Sankaralingham. Since the reference is also directed to establishing a connection between a modern user interface, such as a wearable mobile device, and a text-based legacy user interface, and since Hariharan (Col. 5:5-7) at least 

Regarding Claim 2, Hariharan in view of Fernandez, Erickson, and Sankaralingham further teaches wherein the one or more processors are configured to repeat the receiving, determining, and performing for additional text-based messages from the legacy user interface (Hariharan, See Figure 3 steps 350-365 and Paragraphs 0054-56: the process described in claim 1 is repeated with each new screen of the legacy application.)

Regarding Claim 3, Hariharan in view of Fernandez, Erickson, and Sankaralingham further teaches wherein to perform the one or more actions, the one or more processors are configured to: present information from the text-based message to an operator; solicit input from the operator; and send the text-based response to the legacy user interface based on the input (Hariharan, “As first form 500 displayed on the display device 214 of remote computer 120 in the illustrated instance requires input, the 

Regarding Claim 13, Hariharan teaches a method comprising: 
…identifying, by the one or more processors based on the workflow, a legacy user interface executinq on a leqacy computer system and a type of the leqacy user interface, (“In response to receipt of the request for access to the legacy application 102 by network server 110 from remote compute 120, network server 110 in step 310 launches an instance of integration object 114 resident thereon. In step 315 network server 110, and, in particular, server application 112 executing on network server 110, identifies, from the identifier in the request, the particular legacy application 102 remote computer 120 wishes to access” Paragraph 0043. See Paragraphs 0037 and 0040, the integration object is a program containing a macro manager and a message constructor and is the method by which the network application communicates with the legacy application. The legacy application is therefore identified based on the launching of the 
the leqacy user interface beinq a text-based interface; (“In a "console-based" legacy application, user interaction is possible by file inputs and outputs. This kind of legacy application includes, for example, UNIX and DOS based-applications. The input and output of console-based legacy applications are text based.” Paragraph 0035)
establishinq, by the one or more processors and based on… the type of the legacy user interface, a… connection between the… computing device and the legacy user interface on the legacy computer system, the legacy user interface executing on the legacy computer system (“server module 108 of application server 100 launches an instance of legacy application 102 in response to receiving the request from network server 110, which includes the identifier for legacy application 102. This launching of an instance of legacy application 102 causes the operating system of application server 100 to generate a unique process identifier (ID). Server module 108 responds to the request from network server 110 by sending the process ID of the instance of legacy application 102 to network server 110” Paragraph 0044. By launching an instance of the legacy application and sending the process ID, a connection is established between the network server and application server hosting the legacy application.)
after establishing the… connection, receiving, by the one or more processors, a text- based message from the legacy user interface and the legacy computer system; (“a first screen of the legacy application may have some data populated on legacy application 102 at runtime, in which case legacy application 102 passes the data to network server 110” Paragraph 0044. In addition to the process ID, data [a message] is 
in response to receiving the text-based message, determining, by the one or more processors, a subprocess for responding to the text-based message based on the workflow; and performing, by the one or more processors, one or more actions of the determined subprocess, (“in step 325, macro manager application 116 on network server 110 retrieves HTML code for a first form from its storage device, fills in the legacy application 102 data for the form, and sends this code with the filled in data to the browser executing on remote computer 120 for the browser to render as a form… in response to receiving the form data, a macro manager 116 of the integration object 114 on network server 110 identifies a macro corresponding to the form. Macro manager 116 provides services to integration object 114 for extracting the user-entered values, the input field tags for the respective values, and the dialog ID from the received form data” Paragraphs 0045, 0048. Code for a form corresponding to the message received from the legacy application is retrieved. A subprocess for presenting the form to a user, accepting input from the user, and extracting the user input as a message to send back to the legacy application is then executed. See Figure 3 steps 325 to 345.)
wherein the one or more actions comprise sending, to the legacy user interface and the legacy computer system, a text-based response to the text-based message to the legacy user interface and the legacy computer system (“The extracted values, process ID, and dialog ID are then passed to message constructor 118, which constructs a message containing the values for sending to launched integration object 114. FIG. 6 illustrates the component parts of message 400. Message 400 produced by 
While Hariharan teaches macros for executing processes of the legacy application, Hariharan does not explicitly teach loading, by one or more processors of a… computing device… a workflow described according to a workflow structure, the workflow structure describing subprocesses of the workflow, routings between the subprocesses, and actions that make up the subprocesses and establishing the connection based on the workflow.
However, Fernandez, which is also directed to interfacing with legacy user interfaces, teaches loading, by one or more processors of a… computing device… a workflow described according to a workflow structure, (“the SDE 202 is arranged to provide a flow specification program 203 and a code generation program 204. The flow specification program 203 is arranged to enable a user to specify a selected processing flow in the legacy application 107… the flow specification program 203 outputs a flow definition 205, which is input to the code generation program 204. The code generation 
the workflow structure describing subprocesses of the workflow, routings between the subprocesses, and actions that make up the subprocesses. (See Figure 4 and Paragraphs 0055-56, 0058, 0068-69: A workflow definition 205 is defined comprising a plurality of screens [subprocesses] of the legacy application and the transition methods [routings between the subprocesses] between these screens, including any actions such as inputs and outputs.)
Fernandez also teaches establishinq, by the one or more processors and based on the workflow and the type of the legacy user interface, a… connection between the… computing device and the legacy user interface on the legacy computer system, the legacy user interface executing on the legacy computer system (“At step 602 the interfacing routine corresponding to the selected processing logic flow request by the web server application 106 is identified and processing moves to step 603. At step 603 communication with the legacy application 107 is initiated via the identified interfacing routine” Paragraph 0065. See Figure 6 steps 602-603. A particular interfacing routine (workflow) is identified and then a connection with the legacy user interface is established. See Paragraph 0072, which describes the standards used in establishing the communication with the legacy systems.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the text-based communication between a modern application and a legacy application taught by Hariharan by incorporating the method taught by Fernandez of loading a workflow that describes the sub-processes for interacting with a legacy application. Since both references are directed to interaction with legacy user interfaces, the combination would yield predictable results. The workflow and code generation process of Fernandez would work in conjunction or in substitution with the integration object taught by Hariharan. Furthermore, Fernandez (Paragraphs 0025, 53, and 55) teaches that the flow can be graphically selected by a user, which would improve the ease of its customization. As further suggested by Fernandez (Paragraph 0004), since legacy systems sit at the core of a business computing system, it would be advantageous for a user to interact with the legacy system without risk of changing the system.
Hariharan in view of Fernandez does not explicitly teach a portable computing device executing a workflow engine and loading… a workflow document specifying the workflow… wherein the workflow document is a semi-structured document written according to a workflow grammar.
However, Erickson, which is directed to managing a workflow, teaches a portable computing device (“computer system 149 may be any of various types of devices, including… mobile device” Paragraph 0095. “processor 142 accesses memory system 141 via the use of interconnect 143 in order to launch, run, execute, interpret or otherwise perform the logic instructions of the session manager 140-1” Paragraph 0101. See Paragraphs 0018-19: the session manager access the workflow and loads the workflow to a shared memory. The workflow engine is therefore executed by the portable device.)
executing a workflow engine (“A workflow engine is generally a software-based control system or process that manages workflows. Workflow engines are thus configured to process workflow events/nodes by accessing a sequence of activities, and this sequence can be defined by data or data files.” Paragraph 0016. “the session manager accesses a data file that defines a workflow sequence to execute via a workflow engine” Paragraph 0061. “The session manager, when executed, uses a workflow engine that provides real-time execution of the set of nodes according to the workflow processing order defined in the workflow data file” Paragraph 0080.) 
loading… a workflow document specifying a workflow described according to a workflow structure, the workflow structure describing subprocesses of the workflow, routings between the subprocesses, and actions that make up the subprocesses (“the session manager can access a data file, such as an XML (Extensible Markup Language) that defines a sequence of processes to execute, or references a sequence of processes to execute. FIG. 4 shows a code snippet of an example definition data file, and will be discussed more below. Note that the sequence of nodes can include branches, if/then logic, etc. For example, Node 1 is processed by a workflow engine. Depending on data generated from processing Node 1, the workflow engine will then continue to either Node 2 or Node 3.” Paragraph 0048. See Figure 3, which provides an example workflow including nodes (subproccess), routings between the nodes, and actions that make up the nodes. Also see Paragraph 0051, which discusses graphically editing the workflow and Paragraphs 0061-62, which further describe loading a workflow document. See Figures 4-5, which shows examples of the workflow document.)
wherein the workflow document is a semi-structured document written according to a workflow grammar; (“the code snippet shown illustrates portions of an example data file for the example text messaging service to add. In line 402 the data file identifies a node name. Lines 407 then identify mappings to check or verify various features, such as a selected title's price, a movie rating, a TV rating, etc… the workflow engine can identify a particular node using the "esbsServiceName" and "esbCategoryName," such as for use in the workflow engine's memory map. Lines 407 also identify how the workflow engine passes variables into a corresponding service. Using this data file, the workflow engine can identify what to send as inputs and what to retrieve as outputs. Lines 407 can be considered as mappings from one namespace to another namespace. Note that BPM refers to business process manager. The node data file of FIG. 5 and the workflow service file of FIG. 6 can include mappings or references between the two so that the workflow engine can identify what data to deliver and retrieve. The workflow service file can also include a list of actions to execute, such as by having a Java class to call to implement a particular notification service.” Paragraphs 0053-54. Also see Paragraphs 0013, 44, 48, and 61 and the snippets shown in Figures 4 and 5, which describe that the workflow, or sequence of steps, is defined in an XML file, which is a semi-structured document written according to a workflow grammar.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the processing of tasks between a text-based legacy user interface and a modern user interface taught by Hariharan and the use of workflows to interact with legacy applications taught by Fernandez by incorporating the workflow engine that loads a workflow document that specifies a workflow for executing a service as taught by Erickson. Erickson teaches multiple advantages of using XML files to define a workflow that is executed by a workflow engine. Of note, Erickson (Paragraphs 0013 and 0044) teaches “Defining the workflow as data decouples services from the control flow, supporting independent development of the services by multiple vendors. This technique greatly increases the velocity of introducing new services, because introducing a given new service to the system is primarily accomplished by updating configuration files, with little or no new code required. Adding a new service can then be accomplished by adding a new node to a workflow, along with a supporting set of implementations for that node, without needing to modify the session manager itself.” It would have been obvious to manage the message-based communication between a legacy user interface and a modern console by executing a workflow engine and using a semi-structured document defining the workflow for at least these advantages. Since the references are directed to processing a sequence of communication between different devices, the combination would yield predictable results.
Hariharan in view of Fernandez and Erickson do not explicitly teach establishing, by the one or more processors and based on the workflow and the type of the legacy user interface, a Telnet connection between the workflow engine on the portable computing device and the legacy user interface on the legacy computer system and receiving the text-based message after establishing the Telnet connection.
However, Sankaralingham, which is directed to managing enterprise systems on mobile electronic devices teaches establishing, by the one or more processors and based on the workflow and the type of the legacy user interface, a Telnet connection between the workflow engine on the portable computing device and the legacy user interface on the legacy computer system and receiving the text-based message after establishing the Telnet connection (“Depending on the operating system running on mobile electronic device, the terminal emulator application may include, but is not limited to, an iOS application or a Java application. Remote computer 104 may include a mid-range computer, such as an IBM AS/400 or other enterprise systems, a mainframe computer, UNIX based server computer, a personal computer, a cloud computing system, a MAC, etc. The telnet or ssl or ssh or http or https connection 103 may be implemented via a network such as the internet or a local area network to provide bi-direction interactive text-oriented communication between device 101 and computer 104… The terminal emulator application may communicate code, data, and packets, among others, with the remote computer 104 via the transceiver” Paragraph 0077. See Figure 1 item 103 labeled “Native Telnet capability between iOS & Enterprise systems”, which is a direct Telnet connection between a mobile wearable device and a legacy application running on a remote computer 104. Also see Figure 8 and Paragraphs 0099-0101, which show an emulation of the legacy application (e.g. AS400) using the terminal emulator running on the mobile device. “In response to a user selecting a computer from list 101, the application causes device 101 to attempt to wirelessly establish a telnet or ssl or ssh or http or https connection with the selected computer” Paragraph 0099.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the processing of tasks between a text-based legacy user interface and a modern user interface using workflows taught by Hariharan in view of Fernandez and Erickson by implementing the workflow engine on a mobile device that establishes a Telnet connection between the mobile device and the legacy system as taught by Sankaralingham. Since the reference is also directed to establishing a connection between a modern user interface, such as a wearable mobile device, and a text-based legacy user interface, and since Hariharan (Col. 5:5-7) at least teaches the capability of using a Telnet connection, the combination would have yielded predictable results. Such an implementation would amount to an obvious substitution of the type of connection between the user device and the legacy terminal. It would further reduce the complexity of the system, since as taught by Sankaralingham (Paragraph 77 and Figure 1), no intermediary computer would be necessary to communicate between the mobile device and the legacy terminal. As taught by Sankaralingham (Paragraph 0003), “These wearable computers provide mobility to operators while simultaneously providing real-time connectivity with inventory control systems for increasing the accuracy and efficiency of their operations.”

Regarding Claim 14, Hariharan in view of Fernandez, Erickson, and Sankaralingham further teaches further comprising repeating the receiving, determining, and performing for additional text-based messages from the legacy user interface (Hariharan, See Figure 3 steps 350-365 and Paragraphs 0054-56: the process described in claim 1 is repeated with each new screen of the legacy application.)

Hariharan in view of Fernandez, Erickson, and Sankaralingham further teaches wherein performing the one or more actions comprises: presenting information from the text-based message to an operator; soliciting input from the operator; and sending the text-based response to the legacy user interface based on the input (Hariharan, “As first form 500 displayed on the display device 214 of remote computer 120 in the illustrated instance requires input, the user operating remote computer 120 responsively fills values into form 500 displayed by a browser application on display device 214 of remote computer 120, as would be the case were the user to directly access legacy application 102 on application server 100… remote computer 120 browser submits data from form 500 via HTTP over network 150 to network server 110. Conventionally, the browser packages the form data as a string, which includes the values input by the user and the input tags associated with the values.” Paragraphs 0048-49. See Figure 3 steps 330 and 335: If the message requires input from the user, a corresponding form is presented to the user. The entered data is extracted and a message is constructed using the entered data to send back to the legacy application.)

Regarding Claim 18, Hariharan teaches a non-transitory machine-readable medium comprising a plurality of machine-readable instructions which when executed by one or more processors associated with a… computing device cause the processors… to perform a method comprising: (Figure 1 memory 206, processor 205, and I/O interface 210 and keyboard 202. See Paragraph 0040.)
…identifyinq, based on the workflow, a leqacy user interface executinq on a leqacy computer system and a type of the leqacy user interface, (“In response to receipt of the request for access to the legacy application 102 by network server 110 from remote compute 120, network server 110 in step 310 launches an instance of integration object 114 resident thereon. In step 315 network server 110, and, in particular, server application 112 executing on network server 110, identifies, from the identifier in the request, the particular legacy application 102 remote computer 120 wishes to access” Paragraph 0043. See Paragraphs 0037 and 0040, the integration object is a program containing a macro manager and a message constructor and is the method by which the network application communicates with the legacy application. The legacy application is therefore identified based on the launching of the integration object, which was loaded responsive to a request from the remote computer.)
the leqacy user interface beinq a text-based interface; (“In a "console-based" legacy application, user interaction is possible by file inputs and outputs. This kind of legacy application includes, for example, UNIX and DOS based-applications. The input and output of console-based legacy applications are text based.” Paragraph 0035)
establishing, based on… the type of the type of the legacy user interface, a… connection between the… computing device and the legacy user interface on the legacy computer system, the legacy user interface executing on the legacy computer system; (“server module 108 of application server 100 launches an instance of legacy application 102 in response to receiving the request from network server 110, which includes the identifier for legacy application 102. This launching of an instance of legacy application 102 causes the operating system of application server 100 to generate a sending the process ID of the instance of legacy application 102 to network server 110” Paragraph 0044. By launching an instance of the legacy application and sending the process ID, a connection is established between the network server and application server hosting the legacy application.)
after establishing the… connection, receiving a text-based message from the legacy user interface and the legacy computer system; (“a first screen of the legacy application may have some data populated on legacy application 102 at runtime, in which case legacy application 102 passes the data to network server 110” Paragraph 0044. In addition to the process ID, data [a message] is also received from the legacy application. Since Paragraph 0035 indicates that legacy applications are text-based, the data would be a text-based message.)
in response to receivinq the text-based message, determining a subprocess for responding to the text-based message based on the workflow; and performing one or more actions of the determined subprocess, (“in step 325, macro manager application 116 on network server 110 retrieves HTML code for a first form from its storage device, fills in the legacy application 102 data for the form, and sends this code with the filled in data to the browser executing on remote computer 120 for the browser to render as a form… in response to receiving the form data, a macro manager 116 of the integration object 114 on network server 110 identifies a macro corresponding to the form. Macro manager 116 provides services to integration object 114 for extracting the user-entered values, the input field tags for the respective values, and the dialog ID from the received form data” Paragraphs 0045, 0048. Code for a form corresponding to the message 
 wherein the one or more actions comprise sending, to the legacy user interface and the legacy computer system, a text-based response to the text-based message to the legacy user interface and the legacy computer system (“The extracted values, process ID, and dialog ID are then passed to message constructor 118, which constructs a message containing the values for sending to launched integration object 114. FIG. 6 illustrates the component parts of message 400. Message 400 produced by message constructor 118 contains the previously mentioned process ID 410, to identify the instance of the legacy application, dialog ID 420, to identify the screen of the legacy application 102 to which values are to be inserted, user-entered values 430, and control ID 440 of any control button that the user selected when filling out the form. The constructed message is sent to application server 100. Thus, message 400 received by application server 100 from network server 110 is intended for an instance of the legacy application, as indicated by the message's process ID 410” Paragraphs 0049-51. See Figure 3 step 345. A text-based message is constructed and sent to the legacy application. The message is also converted to a format understood by the operating system of the legacy application.)
While Hariharan teaches macros for executing processes of the legacy application, Hariharan does not explicitly teach loading a workflow document specifying a workflow described according to a workflow structure, the workflow structure describing subprocesses of the workflow, routings between the subprocesses, and actions that make up the subprocesses and establishing the connection based on the workflow.
However, Fernandez, which is also directed to interfacing with legacy user interfaces, teaches loading… a workflow described according to a workflow structure, (“the SDE 202 is arranged to provide a flow specification program 203 and a code generation program 204. The flow specification program 203 is arranged to enable a user to specify a selected processing flow in the legacy application 107… the flow specification program 203 outputs a flow definition 205, which is input to the code generation program 204. The code generation program 204 is arranged to produce the code for the interface program 109” Paragraph 0053. An interfacing application between a modern internet browsing application and a legacy application is generated based on a workflow that is loaded along with a software development environment.)
the workflow structure describing subprocesses of the workflow, routings between the subprocesses, and actions that make up the subprocesses (See Figure 4 and Paragraphs 0055-56, 0058, 0068-69: A workflow definition 205 is defined comprising a plurality of screens [subprocesses] of the legacy application and the transition methods [routings between the subprocesses] between these screens, including any actions such as inputs and outputs.)
Fernandez also teaches establishing, based on the workflow and the type of the type of the legacy user interface, a… connection between… the computing device and the legacy user interface on the legacy computer system, the legacy user interface executing on the legacy computer system (“At step 602 the interfacing routine corresponding to the selected processing logic flow request by the web server is initiated via the identified interfacing routine” Paragraph 0065. See Figure 6 steps 602-603. A particular interfacing routine (workflow) is identified and then a connection with the legacy user interface is established. See Paragraph 0072, which describes the standards used in establishing the communication with the legacy systems.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the text-based communication between a modern application and a legacy application taught by Hariharan by incorporating the method taught by Fernandez of loading a workflow that describes the sub-processes for interacting with a legacy application. Since both references are directed to interaction with legacy user interfaces, the combination would yield predictable results. The workflow and code generation process of Fernandez would work in conjunction or in substitution with the integration object taught by Hariharan. Furthermore, Fernandez (Paragraphs 0025, 53, and 55) teaches that the flow can be graphically selected by a user, which would improve the ease of its customization. As further suggested by Fernandez (Paragraph 0004), since legacy systems sit at the core of a business computing system, it would be advantageous for a user to interact with the legacy system without risk of changing the system. 
Hariharan in view of Fernandez does not explicitly teach a portable computing device, the processors execute a workflow engine to perform the method, and loading a workflow document specifying the workflow… wherein the workflow document is a semi-structured document written according to a workflow grammar.
Erickson, which is directed to managing a workflow, teaches a portable computing device that executes workflow engine (“computer system 149 may be any of various types of devices, including… mobile device” Paragraph 0095. “processor 142 accesses memory system 141 via the use of interconnect 143 in order to launch, run, execute, interpret or otherwise perform the logic instructions of the session manager 140-1” Paragraph 0101. See Paragraphs 0018-19: the session manager access the workflow and loads the workflow to a shared memory. The workflow engine is therefore executed by the portable device.)
cause the one or more processors to execute a workflow engine to perform a method (“A workflow engine is generally a software-based control system or process that manages workflows. Workflow engines are thus configured to process workflow events/nodes by accessing a sequence of activities, and this sequence can be defined by data or data files.” Paragraph 0016. “the session manager accesses a data file that defines a workflow sequence to execute via a workflow engine” Paragraph 0061. “The session manager, when executed, uses a workflow engine that provides real-time execution of the set of nodes according to the workflow processing order defined in the workflow data file” Paragraph 0080.) 
loading a workflow document specifying a workflow described according to a workflow structure, the workflow structure describing subprocesses of the workflow, routings between the subprocesses, and actions that make up the subprocesses (“the session manager can access a data file, such as an XML (Extensible Markup Language) that defines a sequence of processes to execute, or references a sequence of processes to execute. FIG. 4 shows a code snippet of an example definition data file, Paragraph 0048. See Figure 3, which provides an example workflow including nodes (subproccess), routings between the nodes, and actions that make up the nodes. Also see Paragraph 0051, which discusses graphically editing the workflow and Paragraphs 0061-62, which further describe loading a workflow document. See Figures 4-5, which shows examples of the workflow document.)
wherein the workflow document is a semi-structured document written according to a workflow grammar; (“the code snippet shown illustrates portions of an example data file for the example text messaging service to add. In line 402 the data file identifies a node name. Lines 407 then identify mappings to check or verify various features, such as a selected title's price, a movie rating, a TV rating, etc… the workflow engine can identify a particular node using the "esbsServiceName" and "esbCategoryName," such as for use in the workflow engine's memory map. Lines 407 also identify how the workflow engine passes variables into a corresponding service. Using this data file, the workflow engine can identify what to send as inputs and what to retrieve as outputs. Lines 407 can be considered as mappings from one namespace to another namespace. Note that BPM refers to business process manager. The node data file of FIG. 5 and the workflow service file of FIG. 6 can include mappings or references between the two so that the workflow engine can identify what data to deliver and retrieve. The workflow service file can also include a list of actions to execute, such as by having a Java class to call to implement a particular notification service.” Paragraphs 0053-54. Also see Paragraphs 0013, 44, 48, and 61 and the snippets shown in Figures 4 and 5, which describe that the workflow, or sequence of steps, is defined in an XML file, which is a semi-structured document written according to a workflow grammar.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the processing of tasks between a text-based legacy user interface and a modern user interface taught by Hariharan and the use of workflows to interact with legacy applications taught by Fernandez by incorporating the workflow engine that loads a workflow document that specifies a workflow for executing a service as taught by Erickson. Erickson teaches multiple advantages of using XML files to define a workflow that is executed by a workflow engine. Of note, Erickson (Paragraphs 0013 and 0044) teaches “Defining the workflow as data decouples services from the control flow, supporting independent development of the services by multiple vendors. This technique greatly increases the velocity of introducing new services, because introducing a given new service to the system is primarily accomplished by updating configuration files, with little or no new code required. Adding a new service can then be accomplished by adding a new node to a workflow, along with a supporting set of implementations for that node, without needing to modify the session manager itself.” It would have been obvious to manage the message-based communication between a legacy user interface and a modern console by executing a workflow engine and using a semi-structured document defining the workflow for at least these advantages. Since the references are directed to processing a sequence of communication between different devices, the combination would yield predictable results.
Hariharan in view of Fernandez and Erickson do not explicitly teach establishing, by the one or more processors and based on the workflow and the type of the legacy user interface, a Telnet connection between the workflow engine on the portable computing device and the legacy user interface on the legacy computer system and receiving the text-based message after establishing the Telnet connection.
However, Sankaralingham, which is directed to managing enterprise systems on mobile electronic devices teaches establishing, by the one or more processors and based on the workflow and the type of the legacy user interface, a Telnet connection between the workflow engine on the portable computing device and the legacy user interface on the legacy computer system and receiving the text-based message after establishing the Telnet connection (“Depending on the operating system running on mobile electronic device, the terminal emulator application may include, but is not limited to, an iOS application or a Java application. Remote computer 104 may include a mid-range computer, such as an IBM AS/400 or other enterprise systems, a mainframe computer, UNIX based server computer, a personal computer, a cloud computing system, a MAC, etc. The telnet or ssl or ssh or http or https connection 103 may be implemented via a network such as the internet or a local area network to provide bi-direction interactive text-oriented communication between device 101 and computer 104… The terminal emulator application may communicate code, data, and packets, among others, with the remote computer 104 via the transceiver” Paragraph 0077. See Figure 1 item 103 labeled “Native Telnet capability between iOS & Enterprise systems”, which is a direct Telnet connection between a mobile wearable device and a legacy application running on a remote computer 104. Also see Figure 8 and Paragraphs 0099-0101, which show an emulation of the legacy application (e.g. AS400) using the terminal emulator running on the mobile device. “In response to a user selecting a computer from list 101, the application causes device 101 to attempt to wirelessly establish a telnet or ssl or ssh or http or https connection with the selected computer” Paragraph 0099.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the processing of tasks between a text-based legacy user interface and a modern user interface using workflows taught by Hariharan in view of Fernandez and Erickson by implementing the workflow engine on a mobile device that establishes a Telnet connection between the mobile device and the legacy system as taught by Sankaralingham. Since the reference is also directed to establishing a connection between a modern user interface, such as a wearable mobile device, and a text-based legacy user interface, and since Hariharan (Col. 5:5-7) at least teaches the capability of using a Telnet connection, the combination would have yielded predictable results. Such an implementation would amount to an obvious substitution of the type of connection between the user device and the legacy terminal. It would further reduce the complexity of the system, since as taught by Sankaralingham (Paragraph 77 and Figure 1), no intermediary computer would be necessary to communicate between the mobile device and the legacy terminal. As taught by Sankaralingham (Paragraph 0003), “These wearable computers provide mobility to operators while simultaneously providing real-time connectivity with inventory control systems for increasing the accuracy and efficiency of their operations.”

Hariharan in view of Fernandez, Erickson, and Sankaralingham further teaches wherein the method further comprises repeating the receiving, determining, and performing for additional text-based messages from the legacy user interface (Hariharan, See Figure 3 steps 350-365 and Paragraphs 0054-56: the process described in claim 1 is repeated with each new screen of the legacy application.)

Regarding Claim 20, Hariharan in view of Fernandez, Erickson, and Sankaralingham further teaches wherein performing the one or more actions comprises: presenting information from the text-based message to an operator; soliciting input from the operator; and sending the text-based response to the legacy user interface based on the input (Hariharan, “As first form 500 displayed on the display device 214 of remote computer 120 in the illustrated instance requires input, the user operating remote computer 120 responsively fills values into form 500 displayed by a browser application on display device 214 of remote computer 120, as would be the case were the user to directly access legacy application 102 on application server 100… remote computer 120 browser submits data from form 500 via HTTP over network 150 to network server 110. Conventionally, the browser packages the form data as a string, which includes the values input by the user and the input tags associated with the values.” Paragraphs 0048-49. See Figure 3 steps 330 and 335: If the message requires input from the user, a corresponding form is presented to the user. The entered data is extracted and a message is constructed using the entered data to send back to the legacy application.)

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hariharan (US 2007/0094372 A1) in view of Fernandez (US 2013/0117728 A1) and further in view of Erickson (US 2011/0239126 A1), Sankaralingham (US 2016/0171417 A1), and Winter (US 2004/0226027 A1).

Regarding Claim 4, Hariharan in view of Fernandez, Erickson, and Sankaralingham teaches all the limitations of claim 3, on which claim 4 depends.
While Hariharan teaches validation of user input (Hariharan, “Message 400 produced by message constructor 118 contains the previously mentioned process ID 410, to identify the instance of the legacy application… identify the screen of the legacy application 102 to which values are to be inserted, user-entered values 430… The format of message 400 is also validated by mapper application 106” Paragraphs 0049-50. The format of the message, including the user entered data, is validated before being provided to the legacy application.),
Hariharan in view of Fernandez, Erickson, and Sankaralingham does not explicitly teach wherein to perform the one or more actions, the one or more processors are further configured to validate the input received from the operator before sending the text-based response to the legacy user interface and the legacy computing system.
However, Winter, which is directed to a wrapper for a legacy user interface, teaches wherein to perform the one or more actions, the one or more processors are further configured to validate the input received from the operator before sending the text-based response to the legacy user interface and the legacy computing system. before sending the data into the legacy system (e.g., ensure legacy systems and client submitted data is not out of sink).” Paragraph 0047. Data is validated before being sent to a legacy computing system. The format of the data may also be converted as discussed earlier in the same paragraph.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the workflow system for communication between a mobile device and a legacy system, including validation of input data taught by Hariharan in view of Fernandez, Erickson, and Sankaralingham by incorporating the method of validating the data before sending the data to the legacy computing system as taught by Winter. Since Winter is also directed to interfaces for a legacy computing system, the combination would have yielded predictable results. Such an implementation would amount to merely incorporating the validation process at the mobile device front end rather than at the legacy user interface itself. In addition to ensuring the data is in sync, this would protect the legacy interface from erroneous data, ensuring the security of an enterprise database.

Regarding Claim 16, Hariharan in view of Fernandez, Erickson, and Sankaralingham teaches all the limitations of claim 13, on which claim 16 depends.
While Hariharan teaches validation of user input (Hariharan, “Message 400 produced by message constructor 118 contains the previously mentioned process ID 410, to identify the instance of the legacy application… identify the screen of the legacy format of message 400 is also validated by mapper application 106” Paragraphs 0049-50. The format of the message, including the user entered data, is validated before being provided to the legacy application.),
Hariharan in view of Fernandez, Erickson, and Sankaralingham does not explicitly teach wherein performing the one or more actions comprises one or more of: 
validating a user response before sending the text-based response to the legacy user interface and the legacy computer system; 
sending a default response to the text-based message to the legacy user interface;
storing information extracted from the text-based message or the text-based response in a working document; 
retrieving information stored in the working document; 
connecting to a second legacy user interface; 
receiving information from the second legacy user interface; 
or sending information to the second legacy user interface.
However, Winter, which is directed to a wrapper for a legacy user interface, teaches validating a user response before sending the text-based response to the legacy user interface and the legacy computer system; (“Processing engine 206 may have some combination of the following exemplary responsibilities… and ensure that a processing sequence tag generated for screen data is validated against the submitted data before sending the data into the legacy system (e.g., ensure legacy systems and client submitted data is not out of sink).” Paragraph 0047. Data is validated before being 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the workflow system for communication between a mobile device and a legacy system, including validation of input data taught by Hariharan in view of Fernandez, Erickson, and Sankaralingham by incorporating the method of validating the data before sending the data to the legacy computing system as taught by Winter. Since Winter is also directed to interfaces for a legacy computing system, the combination would have yielded predictable results. Such an implementation would amount to merely incorporating the validation process at the mobile device front end rather than at the legacy user interface itself. In addition to ensuring the data is in sync, this would protect the legacy interface from erroneous data, ensuring the security of an enterprise database.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hariharan (US 2007/0094372 A1) in view of Fernandez (US 2013/0117728 A1) and further in view of Erickson (US 2011/0239126 A1), Sankaralingham (US 2016/0171417 A1), and Arning (US 2017/0289292 A1).

Regarding Claim 5, Hariharan in view of Fernandez, Erickson, and Sankaralingham teaches all the limitations of claim 1, on which claim 5 depends.
Hariharan in view of Fernandez, Erickson, and Sankaralingham does not teach wherein to perform the one or more actions, the one or more processors are configured to send a default response to the text-based message to the legacy user interface. 
However, Arning, which is directed to communication with a backend legacy application using a proxy computer, teaches wherein to perform the one or more actions, the one or more processors are configured to send a default response to the text-based message to the legacy user interface (“each of the plurality of identified request sequences comprising, for each request, one or more parameter values provided by the user or by the original GUI per default for submission to the backend application” Paragraph 0041-0043. Also see Paragraph 0101, which describes automatically assigning a parameter value to an “invariable” parameter that always has a certain assigned value (default). The parameters, both variable and invariable, are part of a request made by the original, legacy application.)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the use of stored workflows to present and communicate with a text-based legacy application taught by Hariharan in view of Fernandez, Erickson, and Sankaralingham by incorporating the invariable parameters taught by Arning for sending a default response to the legacy application. While Arning is not directed to text-based legacy applications, incorporation of text-based default parameter values would yield predictable results. Furthermore, as suggested by Arning (Paragraph 0101), sending a default response, such as invariable parameter values, would improve the user experience by reducing the number of inputs presented to the user and saving the user’s time. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hariharan (US 2007/0094372 A1) in view of Fernandez (US 2013/0117728 A1) and further in view of Erickson (US 2011/0239126 A1), Sankaralingham (US 2016/0171417 A1), and Higgins (US 2007/0011334 A1).

Regarding Claim 6, Hariharan in view of Fernandez, Erickson, and Sankaralingham teaches all the limitations of claim 1, on which claim 6 depends.
Hariharan in view of Fernandez, Erickson, and Sankaralingham does not explicitly teach wherein the one or more processors are further configured to ignore a second text-based message received from the legacy user interface and the legacy computer system and not display the second text-based message.
However, Higgins, teaches wherein the one or more processors are further configured to ignore a second text-based message received from the legacy user interface and the legacy computer system and not display the second text-based message (“Further, the method processor may automatically adjust, or optimize, a workflow based on the usage pattern of a user. For example, if the user routinely skips a user interface form under certain conditions and comes back to the user interface form later, the method processor may optimize the workflow based on the typical execution paths of the user to avoid the presentation of the user interface form under these conditions, so that the user does not have to provide the input to skip the user interface form. Thus, the method processor may transform the workflow to allow the typical execution paths while eliminating the need to render the user input forms that are skipped” Paragraphs 0108-109. A form, or message, received from a computer is 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the workflow system for communication between a mobile device and a legacy system taught by Hariharan in view of Fernandez, Erickson, and Sankaralingham by incorporating the method of optimizing a workflow to ignore and not render unnecessary messages received from the computing system taught by Higgins. Since Higgins is also directed to optimizing workflows, the combination would have yielded predictable results. As suggested by Higgins (Paragraphs 108-109), such an implementation would improve the user experience by tailoring the workflow to the user’s preferences and save processing power by avoiding rendering unnecessary pages.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hariharan (US 2007/0094372 A1) in view of Fernandez (US 2013/0117728 A1) and further in view of Erickson (US 2011/0239126 A1), Sankaralingham (US 2016/0171417 A1), and Inukonda (US 2015/0193123 A1).

Regarding Claim 7, Hariharan in view of Fernandez, Erickson, and Sankaralingham teaches all the limitations of claim 1, on which claim 7 depends.
Hariharan in view of Fernandez, Erickson, and Sankaralingham does not explicitly teach wherein to perform the one or more actions, the one or more processors are configured to store information extracted from the text-based message or the text-based response in a working document.
However, Inukonda, which is directed to populating a modern, web-based graphical user interface with information retrieved from a text-based user interface, teaches wherein to perform the one or more actions, the one or more processors are configured to store information extracted from the text-based message or the text-based response in a working document (“In step 705, customer information is identified in a first user interface. The first user interface may be, for example, text-based user interface 210… In step 720, the third user interface is populated using the approved customer information 211. The third user interface may be, for example, graphical user interface 230.” Paragraphs 0061-68. See Figure 3B, which shows an example text-based message that would be scraped (Paragraph 0063) from the legacy user interface. After being validated in an intermediate user interface (Figure 4D), the information is stored in a working document on a browser GUI (Figure 6).)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the use of stored workflows to present and communicate with a text-based legacy application taught by Hariharan in view of Fernandez, Erickson, and Sankaralingham by storing the received text-based messages in a working document as taught by Inukonda. Since Inukonda is also directed to interfacing with text-based user interfaces, the combination would yield predictable results. Furthermore, as suggested by Inukonda (Paragraphs 0003-0004), such an implementation would improve the user experience by preventing the need for 

Regarding Claim 8, Hariharan in view of Fernandez, Erickson, and Sankaralingham teaches all the limitations of claim 1, on which claim 8 depends.
Hariharan in view of Fernandez, Erickson, and Sankaralingham does not explicitly teach wherein to perform the one or more actions, the one or more processors are configured to retrieve information stored in a working document.
However, Inukonda, which is directed to populating a modern, web-based graphical user interface with information retrieved from a text-based user interface, teaches wherein to perform the one or more actions, the one or more processors are configured to retrieve information stored in a working document (“customer information 211 may be extracted from text-based user interface 210 using screen scraping techniques which capture information available on a user interface. In other embodiments, customer information 211 may be extracted using OCR techniques based on image captures of text-based user interface 210. In still other embodiments, customer information 211 may be extracted using application APIs, system APIs, or other related functions” Paragraph 0063. Information in a working document is retrieved. See Figure 3B and Paragraph 0047, which describe an example of a working document in a legacy application. 
Alternatively, see Paragraph 0069: “second mapping 201 may specify fields 232 of form 231 by a tag name or other ID used to identify a particular field. In some embodiments, a markup language document associated with graphical user interface 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the use of stored workflows to present and communicate with a text-based legacy application taught by Hariharan in view of Fernandez, Erickson, and Sankaralingham by retrieving information stored in working documents on legacy and modern user interfaces as taught by Inukonda. Since Inukonda is also directed to interfacing with text-based user interfaces, the combination would yield predictable results. Furthermore, as suggested by Inukonda (Paragraphs 0003-0004), such an implementation would improve the user experience by preventing the need for a user to manually copy information stored in legacy systems, which would be especially useful in fields such as credit reporting.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hariharan (US 2007/0094372 A1) in view of Fernandez (US 2013/0117728 A1) and further in view of Erickson (US 2011/0239126 A1), Sankaralingham (US 2016/0171417 A1), and Kidron (US 2016/0217058 A1).

Regarding Claim 9, Hariharan in view of Fernandez, Erickson, and Sankaralingham teaches all the limitations of claim 1, on which claim 9 depends.
Hariharan in view of Fernandez, Erickson, and Sankaralingham does not teach wherein to perform the one or more actions, the one or more processors are configured to: connect to a second legacy user interface; and receive or send information to the second legacy user interface.
However, Kidron, which is directed to producing automated scripts for interacting with legacy user interfaces, teaches wherein to perform the one or more actions, the one or more processors are configured to: connect to a second legacy user interface; and receive or send information to the second legacy user interface (“a user may record a UI automation script by using two open browsers, where each browser points to or displays a different legacy system. The user may perform an operation on the first legacy system that retrieves specific data, transfer (e.g., paste) the data to the second legacy system, (e.g., the system 20 as a parameter), and perform an operation on the second legacy system 20 with the new data” Paragraph 0051. Actions performed on the legacy system include connecting to a second legacy system in order to execute a more complex operation.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the use of stored workflows to present and communicate with a text-based legacy application taught by Hariharan in view of Fernandez, Erickson, and Sankaralingham by connecting to a second legacy interface in order to perform actions that cannot be performed on a first legacy system alone as taught by Kidron. Since Kidron is also directed to interaction with legacy system using automated workflows, the combination would yield predictable results. Furthermore, as taught by Kidron (Paragraph 0051), “This is a powerful solution for developers and allows them to develop an application that accesses several services in one UI action, where each service may have its own UI and limitations.”

Regarding Claim 10, Hariharan in view of Fernandez, Erickson, Sankaralingham, and Kidron further teaches wherein the second legacy user interface is a second instance of the legacy user interface (Kidron, Paragraph 0051. A user can perform actions using two browser instances of legacy applications. In view of Hariharan, which teaches launching particular instances of a legacy user interface (Paragraph 0043), it would have been obvious for the second legacy user interface to correspond to a second instance of the same legacy user interface.)

Claims 11-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hariharan (US 2007/0094372 A1) in view of Fernandez (US 2013/0117728 A1) and further in view of Erickson (US 2011/0239126 A1), Sankaralingham (US 2016/0171417 A1), and Nikara (US 2011/0320944 A1).

Regarding Claim 11, Hariharan in view of Fernandez, Erickson, and Sankaralingham teaches all the limitations of claim 1, on which claim 11 depends.
Hariharan in view of Fernandez, Erickson, and Sankaralingham does not teach wherein to perform the one or more actions, the one or more processors are configured to: obtain additional information to augment information received in the text-based message; and present the additional information to an operator.
However, Nikara, which is directed to generating an integrated user interface, teaches wherein to perform the one or more actions, the one or more processors are configured to: obtain additional information to augment information received in the text-based message; and present the additional information to an operator (“The remote processing client 612 may be configured to send the obtained data or a reduced representation thereof to the server apparatus 604… The remote processing application 616 may process the received data and generate a user interface overlay… The integrated visual application user interface may be provided to the graphics hardware 630, which may display the integrated visual application user interface on the display 632. It will be appreciated that the composition manager 628 may be configured to combine user interface aspects in addition to or in alternative to visual user interface aspects” Paragraphs 0072-73. See Figure 6: information from a server hosting a remote processing application is combined with information from a client apparatus to produce a composite interface.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the use of stored workflows to present and communicate with a text-based legacy application taught by Hariharan in view of Fernandez, Erickson, and Sankaralingham by incorporating the method of combining user interface elements from separate applications to generate a composite interface, as taught by Nikara. Since both references are directed to communication between separate applications, the combination would yield predictable results. Furthermore, as Nikara (Paragraphs 0003-0004), such an implementation would enable presentation and processing of more complex user interfaces on mobile devices.

Regarding Claim 12, Hariharan in view of Fernandez, Erickson, Sankaralingham, and Nikara further teaches wherein the additional information includes one or more of an image of an item, a map to a destination, or directions to the destination (Nikara, “the viewfinder client application may have a captured image. The interface composition circuitry 118 may preprocess the captured image to generate a reduced size lower resolution representation of the captured image… At reference 718, the remote processing circuitry 128 may generate a user interface overlay indicating the results of the face recognition processing on the image. The user interface overlay may be sent to the client apparatus 702, as illustrated by reference 720. The interface composition circuitry 118 may obtain the generated user interface overlay and combine the user interface overlay with user interface information comprising the original captured image provided by the viewfinder application.” Paragraph 0076-0078. A user interface is augmented with image information and object detection information. Also see Paragraph 0070 and Figure 6, which shows a map application.)

Regarding Claim 17, Hariharan in view of Fernandez, Erickson, and Sankaralingham teaches all the limitations of claim 13, on which claim 17 depends.
Hariharan in view of Fernandez, Erickson, and Sankaralingham does not teach wherein performing the one or more actions comprises: obtaining additional information to augment information received in the text-based message; and presenting the additional information to an operator; wherein the additional information includes one or more of an image of an item, a map to a destination, or directions to the destination.
However, Nikara, which is directed to generating an integrated user interface, teaches wherein performing the one or more actions comprises: obtaining additional information to augment information received in the text-based message; and presenting the additional information to an operator; (“The remote processing client 612 may be configured to send the obtained data or a reduced representation thereof to the server apparatus 604… The remote processing application 616 may process the received data and generate a user interface overlay… The integrated visual application user interface may be provided to the graphics hardware 630, which may display the integrated visual application user interface on the display 632. It will be appreciated that the composition manager 628 may be configured to combine user interface aspects in addition to or in alternative to visual user interface aspects” Paragraphs 0072-73. See Figure 6: information from a server hosting a remote processing application is combined with information from a client apparatus to produce a composite interface.)
wherein the additional information includes one or more of an image of an item, a map to a destination, or directions to the destination (“the viewfinder client application may have a captured image. The interface composition circuitry 118 may preprocess the captured image to generate a reduced size lower resolution representation of the captured image… At reference 718, the remote processing circuitry 128 may generate a user interface overlay indicating the results of the face recognition processing on the image. The user interface overlay may be sent to the client apparatus 702, as illustrated 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the use of stored workflows to present and communicate with a text-based legacy application taught by Hariharan in view of Fernandez, Erickson, and Sankaralingham by incorporating the method of combining user interface elements from separate applications to generate a composite interface, as taught by Nikara. Since both references are directed to communication between separate applications, the combination would yield predictable results. Furthermore, as suggested by Nikara (Paragraphs 0003-0004), such an implementation would enable presentation and processing of more complex user interfaces on mobile devices.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Alger (US 10,033,797 B1) teaches establishing a telnet connection and emulating a legacy terminal for communication with a mobile device. (Fig. 1, Abstract)
Lategan (US 2011/0113377 A1) teaches modernization of a legacy application, including establishing a Telnet connection. (¶ 62, 70, 82)
Yaffe (US 2011/0170561 A1) teaches a session of a user with a legacy mainframe using a terminal emulator that uses telnet protocols to communicate between the mainframe and the user device. (¶ 2)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.R.O./Examiner, Art Unit 2173                                                                                                                                                                                                        

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173